Per Curiam.
Defendant-appellant, Melvin C. Maranell, was arrested for speeding on July 2,1968. On November 15, 1968, he was tried by a jury and found guilty. He appeals from the verdict of the jury. On March 19, 1970, the appeal was submitted, without oral argument, to this court for consideration and decision on the briefs previously filed. A verdict is nonappealable. See, Minn. St. 632.01; State v. Ehrig, 21 Minn. 462.
Since an appeal in a criminal case will not lie from the verdict of a jury, it is ordered that the appeal herein be, and it hereby is, dismissed.
Appeal dismissed.